     Case 3:19-cv-02109-TWR-MDD Document 54 Filed 05/28/21 PageID.1296 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10     JEFFREY A. ALMADA, on behalf of                     Case No.: 19-CV-2109 TWR (MDD)
       himself and all other similarly situated
11
       class members,
12                                        Plaintiff,       ORDER GRANTING MOTION TO
                                                           STAY ENFORCEMENT OF
13     v.                                                  JUDGMENT
14
       KRIEGER LAW FIRM, A.P.C.,
                                                           (ECF No. 46)
15                                      Defendant.
16
17           Presently before the Court is the Motion to Stay Enforcement of Judgment
18    (“Motion,” ECF No. 46), filed by Plaintiff.
19           On March 8, 2021, the Court issued an Order granting Defendant’s Motion for
20    Summary Judgment (ECF No. 38), and on the same date, the Clerk of the Court entered
21    Judgment. (ECF No. 40.) On March 22, 2021, Defendant filed a Bill of Costs seeking
22    $5,789.51 in costs. (ECF No. 41.) On March 23, 2021, Plaintiff filed a Notice of Appeal
23    to the United States Court of Appeals for the Ninth Circuit. (ECF No. 43.) On March 31,
24    2021, Plaintiff filed the Motion, seeking “to stay enforcement of the bill of costs” pending
25    the outcome of Plaintiff’s appeal and requesting that the Court not require Plaintiff to post
26    a bond. (Mot. at 3-5, ECF No. 46.)
27           On April 5, 2021, the Court entered an Order stating that any response to the Motion
28    “shall be filed no later than April 14, 2021.” (ECF No. 49 at 1.) The docket reflects that

                                                       1
                                                                               19-CV-2109 TWR (MDD)
     Case 3:19-cv-02109-TWR-MDD Document 54 Filed 05/28/21 PageID.1297 Page 2 of 2



 1    Defendant has not filed an opposition or other response to the Motion.
 2          Accordingly, the Court GRANTS the Motion as unopposed pursuant to Local Rule
 3    7.1(f)(3)(c). (ECF No. 46.) The Court STAYS the Clerk of the Court from taxing costs
 4    pursuant to Federal Rule of Civil Procedure 54(d)(1) until further order of the Court.
 5    Defendant may move the Court to lift the stay on taxing costs following issuance of a
 6    mandate from the Ninth Circuit resolving Plaintiff’s appeal. This case remains closed.
 7          IT IS SO ORDERED.
 8    Dated: May 28, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               19-CV-2109 TWR (MDD)
